Citation Nr: 0016352	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as due to exposure to carbon monoxide and manifested by brain 
damage, nervous breakdown, loss of memory, heart failure, 
lung disease, tremors, severe headaches, impotency, and 
nausea.  

2.  Entitlement to an increased rating from post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

3.  Entitlement to additional special monthly compensation 
benefits, based upon a need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had more than 19 years of active military 
service, retiring from the Marine Corps in February 1963.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case, regarding the evaluation of PTSD, arises 
from a March 1995 rating action, with which the veteran 
expressed his disagreement in May 1995.  A statement of the 
case was issued in June 1995, and the appeal was perfected 
upon the receipt at the RO, in July 1995, of a VA Form 9 
(Appeal to Board of Veterans' Appeals).  

The veteran's appeal concerning service connection for 
disability due to carbon monoxide exposure arises from an 
August 1996 rating action.  A notice of disagreement with 
that decision was received later that month, and a statement 
of the case was issued in July 1997.  Later that month, the 
veteran's appeal in this regard was perfected, upon the 
receipt at the RO of a VA Form 9.

The veteran's appeal regarding entitlement to special monthly 
compensation came from a June 1998 rating action, with which 
a notice of disagreement was received in July 1998.  Later in 
July, a statement of the case was issued; a later statement, 
dated in October 1998, is construed as a substantive appeal.

Hearings at which the veteran and his wife testified 
regarding the claims for service connection and entitlement 
to an increased rating for PTSD were held at the RO in 
February 1996, April 1998, and in June 1999, with the most 
recent hearing being conducted by the undersigned, on Travel 
Board.  In due course, the claims file was forwarded to the 
Board in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's assertion that he has disability due to 
exposure to carbon monoxide in service, as manifested by 
brain damage, nervous breakdown, loss of memory, heart 
failure, lung disease, tremors, severe headaches, impotency, 
and nausea is not supported by medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.

2.  The veteran's PTSD is not shown to be productive of more 
than mild impairment, or to have caused occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.

3.  The veteran is service connected for PTSD, rated 10 
percent disabling; and for varicose veins of the right leg, 
rated noncompensably disabling.  

4.  The veteran's service-connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others, or unable to protect himself 
from the hazards and dangers of daily living. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for disability claimed as due to exposure 
to carbon monoxide and manifested by brain damage, nervous 
breakdown, loss of memory, heart failure, lung disease, 
tremors, severe headaches, impotency, and/or nausea.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, and Diagnostic Code 
9411 (as in effect prior to, and on and after November 7, 
1996).

3.  The criteria for an award of special monthly compensation 
based upon need for regular aid and attendance are not met.  
38 U.S.C.A. § 1114 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered regarding any claim is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, it 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See Morton v. West, 12 Vet. App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In this case, it is obvious, from recent medical records, 
that the veteran has some significant impairment.  A report 
of an examination to determine whether the veteran is 
housebound, or in need of regular aid and attendance, dated 
in August 1998, revealed that various disabilities resulted 
in the veteran being unable to cut up his food, tie his 
shoes, button his shirt, shave, or bathe himself.  It was 
also noted that the veteran was incontinent of bladder and 
sometimes of bowel, and that he had a slow, shuffling, and 
stooped-over gait.  The diagnoses listed as the causes for 
this condition included bipolar disorder; cognitive disorder 
not otherwise specified versus dementia; PTSD; diabetes, type 
2; inguinal hernia; varicose veins; urinary incontinence; 
hypertension; atrial fibrillation; enlarged heart; tremor; 
cysts on the kidney and prostate; and aortic insufficiency.  

The essential contention in this case is that those 
disabilities resulting in the veteran's present impairment 
arose from an occasion in service in 1959, when he was 
overcome by carbon monoxide fumes from motor vehicle exhaust.  
Regarding this in-service exposure to fumes, it has been 
asserted that it occurred when the veteran was preparing to 
transport one of his unit's vehicles from a Navy transport 
ship anchored in the waters off Kaneohe, Hawaii, to shore.  
Evidently, all of the on-board vehicles were started up 
simultaneously, and the veteran was in a vehicle in a 
position that would be one of the last to off-load.  He has 
related that he was therefore exposed to the cumulative 
effect of the exhaust fumes of all the vehicles in front of 
him (either gasoline or diesel), and reportedly lost 
consciousness for several hours.  The veteran recalled being 
treated at the Battalion Aid Station for a brief period and 
released shortly thereafter.  

The veteran's service medical records do not include any 
entries regarding any treatment for carbon monoxide exposure 
as described by the veteran.  Nonetheless, when being 
examined in connection with his retirement from service in 
December 1962, a history of carbon monoxide poisoning in 1959 
was noted.  At the same time, however, there were no 
residuals of that carbon monoxide poisoning recorded or 
otherwise identified by any medical examiner.  

The first medical record associated with the file that 
suggests any relationship between the veteran's health and 
carbon monoxide poisoning is dated in January 1995.  This 
document, a report from a January 1995 psychological 
evaluation conducted in connection with a psychiatric 
examination conducted for VA purposes, indicates that the 
veteran was considered to have difficulties in several 
specific cognitive domains.  In this regard, the evaluator 
commented that various neuropsychological and 
neuropsychiatric symptoms are known to result from carbon 
monoxide toxicity.  He went on to state, however, that -

the particular contribution of [the veteran's] 
toxic exposure to his current cognitive status 
cannot be conclusively determined.  Perhaps the 
interaction of carbon monoxide poisoning and 
bipolar disorder, combined with the effects of 
normal aging, have produced the observed cognitive 
deficits.  That is, the cognitive decline 
associated with normal aging, have produced the 
observed cognitive deficits.  Nevertheless, it 
appears necessary to investigate all other 
potential organic etiologies, if this has not 
already been done.   

The examiner went on to suggest a number of strategies to 
address the veteran's problems.  

The only other medical document that specifically addresses 
the question of a relationship, between any carbon monoxide 
poisoning the veteran may have experienced and a current 
symptom at issue, is a May 1997 letter from a VA physician.  
In that letter, the physician advised that he was aware that 
the veteran was currently being treated for dementia of 
uncertain etiology, and that it was his understanding that 
the veteran was exposed to carbon monoxide that rendered him 
unconscious for a period of 3 hours.  This physician was also 
given to understand that the veteran experienced severe 
headaches immediately after his exposure to these fumes, as 
well as frequent nausea, vomiting, low frustration tolerance, 
and difficulty concentrating.  

With this background, this physician went on to state as 
follows:  

It is noteworthy that many of [the veteran's] past 
and present complaints are consistent with a 
history of carbon monoxide [poisoning], 
specifically his difficulty concentrating, 
personality change (especially with an increase in 
irritability and low frustration tolerance), and 
periodic confusion.  Although these changes are 
usually not permanent, more severe damage to the 
brain and especially to areas of the brain such as 
the globus pallidus may result in more permanent 
damage.  His present picture of poor memory, 
difficulty concentrating, and difficulty planning 
and acting appropriately in social situations may 
represent a dementia or progression of damage due 
to his previous exposure to carbon monoxide.  
Clinically he also has a severe bilateral tremor 
not responsive to dopamine agonists and which our 
neurology department does not represent [sic] 
Parkinsonism.  The movement disorder may reflect 
underlying damage to the basal ganglia.  

As described above, there are three elements that must be 
present in order for us to conclude that a claim for service 
connection is well grounded.  These are - competent evidence 
of a current disability; competent evidence of the incurrence 
of a disease or injury in service; and competent evidence of 
a nexus, or link between the in-service disease or injury and 
the current disability.  Caluza, supra.  In this case, there 
is certainly competent evidence, in the nature of medical 
records, showing that the veteran has a current disability.  
We can also conclude, accepting the sworn testimony of the 
veteran and his wife, for purposes of determining whether 
this claim is well grounded, that the veteran was exposed to 
a concentrated level of carbon monoxide as he and his wife 
described (although, of course, it is not contended that the 
veteran's wife was present on shipboard).  What is absent in 
this case, however, is competent evidence that establishes a 
link between the veteran's claimed in-service carbon monoxide 
poisoning and those disabilities he is currently claiming to 
have been caused by that poisoning.  

No doubt, the veteran considered the statements provided by 
the psychologist in 1995, and by the VA physician in 1997, as 
evidence of a nexus between his carbon monoxide poisoning and 
his current complaints.  It must be observed, however, that 
both of these medical professionals suggested no more than 
that a link between the veteran's exposure to carbon monoxide 
and current disability was a possibility.  The first 
psychologist acknowledged that this relationship could not be 
conclusively established, and simply suggested that 
"perhaps" that could be the case.  The second physician 
merely stated that the veteran's complaints "may represent a 
dementia or progression of damage due to his previous 
exposure to carbon monoxide."  (Emphasis added.)  Indeed, 
this statement could be read to mean that the physician was 
offering alternative diagnoses.  On the one hand, dementia 
could account for the veteran's impairments, or on the other 
hand, the veteran's condition could be accounted for by a 
progression of damage due to his previous carbon monoxide 
exposure.  In any case, this physician did not say anything 
more than that this may be an explanation.

Since the veteran's carbon monoxide exposure may have caused 
the symptoms about which the veteran is currently 
complaining, the implication behind these two statements, is 
that it may not have done so.  Such speculative statements, 
in the Board's view, cannot be read to establish a nexus 
between any carbon monoxide exposure the veteran experienced 
in service, and the impairment which he is currently 
contending resulted from that exposure.  Those comments are 
simply too vague to provide a meaningful contribution to the 
inquiry concerning the consequences of the veteran's carbon 
monoxide exposure in service.  See Bostain v. West, 11 
Vet.App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim).  See also Warren 
v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, supra ("may or may not" language by 
physician is too speculative).

As sympathetic as we might be toward the veteran's condition, 
the Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the absence of competent (medical) evidence of a nexus 
between any exposure to carbon monoxide in service and the 
various impairments presently claimed to have arisen from 
that exposure, the veteran has failed to satisfy the 
threshold requirement for submitting a well-grounded claim 
for service connection, as set out in the judicial precedent 
in Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a).  
In view of this, there is no duty to assist the veteran 
further in the development of his claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 
supra; Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims 
that are not well grounded do not present a question of fact 
or law over which the Board has jurisdiction, the claim for 
service connection for disability claimed as due to exposure 
to carbon monoxide and manifested by brain damage, nervous 
breakdown, loss of memory, heart failure, lung disease, 
tremors, severe headaches, impotency, and nausea, must be 
denied.  

In reaching this decision, the Board is mindful of the 
efforts to which the veteran and his wife have gone in order 
to establish that the veteran was exposed to carbon monoxide 
as they recall, and to show what the medical literature 
reflects to be the potential consequences of carbon monoxide 
poisoning.  We also respect their sincerely held belief that 
some aspect (if not all) of the veteran's current disability 
is related to his carbon monoxide exposure.  We must note, 
however, that neither the veteran nor his wife can meet the 
burden of presenting evidence of a well-grounded claim by 
merely presenting their own views.  This is because, as lay 
persons, they are not competent to offer medical opinions.  
Clearly, whether this veteran's current impairments are 
related to carbon monoxide exposure would require medical 
expertise.  As set out above, however, it is this type of 
explicit medical evidence, sufficient to link this veteran's 
impairment to his carbon monoxide exposure in service, that 
has not been presented in this case.

In this regard, see Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim.").  See also Bostain v. West, 
supra, citing Espiritu, supra; Carbino v. Gober, 10 Vet.App. 
507, 510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also McManaway v. West, 13 Vet. App. 60, 
66 (1999), wherein the Court noted that, even though the 
veteran had asserted continuity of symptomatology for a 
particular disorder since service, medical evidence is 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition, and the 
veteran has not submitted any such evidence."

As previously set forth, absent medical evidence of a nexus 
between the veteran's in-service carbon monoxide poisoning 
and his post-service diasabilities, evidence of a well-
grounded claim for service connection has not been presented, 
and the appeal must be denied.   

II.  Increased Rating

As an initial matter, the Board notes that the claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition previously adjudicated to 
be service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board further finds that VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim under 38 U.S.C.A. § 5107, since the record includes 
reports of examinations of the veteran, and other treatment 
and medical records dated throughout the 1990's. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

A review of the record in this case reflects that the 
veteran's service experiences included combat in World War 
II.  In October 1991, he underwent an examination for 
purposes of determining whether he had PTSD.  In the ensuing 
report, it was noted that the veteran experienced distressing 
dreams regarding the events he witnessed in battle; that he 
avoided stimuli associated with his war experience, and that 
he had persistent symptoms of increased arousal.  The 
examiner concluded that,in addition to the veteran's 
longstanding bipolar affective disorder, he also had what was 
characterized as mild PTSD.  In a December 1991 rating 
action, service connection for PTSD was established, and the 
veteran was assigned a 10 percent disability rating.  This 
award was initially made effective from January 1990.

The veteran appealed the effective date of the award to the 
Board.  In a February 1994 decision, the Board determined 
that the appropriate effective date for the evaluation and 
award of disability compensation benefits for PTSD was in 
October 1987.  Thereafter, by a March 1994 rating action, the 
RO implemented the Board's decision, establishing a 10 
percent award for service connection for PTSD, effective from 
October 1987.  

A review of the subsequently dated medical records, 
associated with the file, fails to reflect any showing the 
veteran being treated for PTSD.  Rather, the records reflect 
treatment for numerous other disabilities, including a 
bipolar disorder, atrial fibrillation, aortic insufficiency 
with mitral regurgitation, superficial erosions of the 
esophagus, upper gastrointestinal bleeding secondary to 
duodenitis, anemia due to blood loss, questionable 
hypovolemia, acute renal failure, hypertension, 
gastroesophageal reflex, and circulation insufficiency.  
Although the presence of PTSD was acknowledged when the 
veteran was examined for determining whether he was in need 
of regular aid and attendance in March 1994, and for VA 
purposes in January 1995, its specific manifestations were 
not set forth in the January 1994 examination report and, in 
January 1995, these were described as simply hypersensitivity 
to buzzing noises and avoidance of devices that cause those 
noises, such as electric razors, as well as being easily 
startled and fearful of loud noises.  

As previously indicated, following the examination in 1995, 
there is no evidence of any active treatment specifically 
directed to PTSD.  Indeed, when the veteran was examined in 
connection with a determination of whether should be 
considered housebound, or in permanent need for aid and 
attendance in September 1997, PTSD was not listed among his 
diagnoses.  The diagnoses listed at that time were cognitive 
dementia related to atypical degenerative neurologic disease; 
intentional tremor unresponsive to medication; history of 
bipolar affective disorder (BPAD); cardiomyopathy with atrial 
fibrillation, and benign prostatic hypertrophy (BPH) with 
urinary incontinence.  Although PTSD was among the diagnoses 
listed, when the veteran was examined for similar purposes in 
June 1998 and August 1998, none of the symptoms set forth on 
those reports was attributed to PTSD.  The other diagnoses 
listed on these reports were bipolar disorder; cognitive 
disorder not otherwise specified versus dementia; diabetes, 
type 2; inguinal hernia; varicose veins; urinary 
incontinence; hypertension; atrial fibrillation; enlarged 
heart; tremor; cysts on the kidney and prostate; and aortic 
insufficiency.

As to the specific evaluation appropriately assigned for the 
veteran's PTSD, it must first be acknowledged that the 
criteria used to evaluate mental disorders were amended, 
effective in November 1996, while the veteran's claim was 
pending.  See 61 Fed. Reg. 52,695 (1996), codified at 38 
C.F.R. §§ 4.13, 4.16, 4.125-4.132 (1997).  In those 
circumstances, the Court of Appeals for Veterans Claims has 
held that, when regulations concerning entitlement to a 
higher evaluation are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order);  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Accordingly, it will be necessary to 
consider the veteran's claim in light of the criteria in 
effect both prior to, and since the change in them in 
November 1996.  

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9411 for 
evaluating PTSD, in effect at the time the veteran initiated 
his appeal, that disability was rated as follows:  

A 100 percent rating was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to 
obtain or retain employment.

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

A 10 percent rating was assigned when the impairment was 
less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A noncompensable rating was assigned when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause 
impairment of working ability.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

We note that, with regard to the definition of the term 
"definite" as used in the 30-percent rating criteria, 
above, the Court held, in Hood v. Brown, 4 Vet.App 301 
(1993), that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in this 
diagnostic code were "quantitative" in character.  
Therefore, on remand in that case, the Board was invited to 
"construe" the term "definite" in a matter that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  
Subsequently, in a precedent opinion, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite" under 38 U.S.C.A. § 7104(c), and will 
address the merits of the claim with these considerations in 
mind.

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (1999), effective since 
November 7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent rating is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).    

A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable evaluation is assigned when a 
mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  

As set forth above, the only medical record on which the 
degree of impairment caused by PTSD is characterized by a 
physician, shows that it was considered to be only mild. When 
so characterized, it was reportedly manifested by nightmares 
regarding the events the veteran witnessed in battle, 
increased arousal, and avoidance of stimuli associated with 
the war.  The only other record on which any symptoms of PTSD 
are set forth, simply shows that the veteran was 
hypersensitive to buzzing noises, which he avoided, and that 
he was easily startled and fearful of loud noises. These 
would appear to be quite similar to those symptoms reported 
in 1991.  

In view of the foregoing, it is the Board's view that, when 
considering the impairment caused by PTSD in the context of 
the criteria for evaluating that disability in effect prior 
to November 1996, the condition may not be considered to be 
more than mildly disabling.  PTSD has not been implicated, by 
a medical professional, in any current impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, and has not been shown 
to cause psychoneurotic symptoms resulting in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
Moreover, the current medical evidence of record does not 
reflect that PTSD is considered by those treating the veteran 
to have caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks chronic sleep impairment, or mild memory loss.  
Accordingly, the Board concludes that, whether consideration 
is given to the criteria for evaluating PTSD in effect prior 
to, or on and after November 7, 1996, the criteria for an 
evaluation in excess of 10 percent for the veteran's PTSD 
have not been met.

III.  Special Monthly Compensation

Under applicable law, special monthly compensation is payable 
where a veteran has service-connected disability which 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 1991 & Supp. 1998); 38 C.F.R. §3.350(b) (1999).  In 
determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity to protect himself from the hazards 
or dangers of his daily environment.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  38 C.F.R. § 
3.352(a) (1999).

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such service-connected disability or 
disabilities is permanently housebound, then special monthly 
compensation may be paid.  For these purposes, the 
requirement of "permanently housebound" will be considered 
to have been met when the veteran is substantially confined 
to his house or immediate premises due to a service-connected 
disability or disabilities which it is reasonably certain 
will remain throughout such veteran's lifetime.  38 U.S.C.A. 
§ 1114(s).

Here, we would point out that, in order for the veteran to 
prevail in this claim, it is necessary that the evidence show 
that it is a service-connected disability or disabilities 
that have resulted in the veteran being in need of regular 
aid and attendance.  In this case, the veteran's only 
service-connected disabilities are PTSD and varicose veins of 
the right leg.  As set out above, the medical evidence 
indicates that PTSD causes only mild impairment, and is not 
shown to be productive of the criteria that would warrant a 
disability rating in excess of 10 percent.  The veteran's 
varicose veins are evaluated as noncompensably disabling and, 
other than showing that the condition still exists, none of 
the available medical records dated after 1990, reflects any 
treatment for that condition.

Moreover, when the veteran was examined in August 1998, in 
connection with a determination of his need for regular aid 
and attendance, after which varicose veins was one of his 
diagnoses, it is significant that none of the restrictions 
affecting the veteran's lower extremities was in any way 
indicated to be attributed to varicose veins.  In this 
regard, the veteran was described as having a slow, 
shuffling, stooped over gait.  It was also noted that he 
loses his balance at times, and occasionally needs a cane to 
walk.  There was no suggestion, however that any of these 
observations were considered to be related to varicose veins.  

The Board acknowledges that the foregoing examination report 
reflects that the veteran is unable to cut his food, tie his 
shoes, button his shirt, shave, or bathe himself, and that 
the examining physician concluded that the veteran was unable 
to independently perform activities of daily living due to 
his cognitive and motor deficits.  It is thus apparent that 
he is unable to care for his daily personal needs without 
assistance from others, and it may be concluded that he is 
unable to protect himself from the hazards and dangers of 
daily living.  Nevertheless, the record does not show that 
the veteran's current condition in this regard is the result 
of impairment arising from his service-connected PTSD and/or 
varicose veins of the right leg.  In view of that, the 
veteran has not met the criteria necessary to award special 
monthly compensation based upon a need for regular aid and 
attendance.  

In closing, the Board would like to express appreciation for 
the exceptional effort by the veteran and his wife in 
attending the Travel Board hearing before the undersigned, in 
unusually difficult winter conditions at the RO.


ORDER

Service connection for disability claimed as due to exposure 
to carbon monoxide and manifested by brain damage, nervous 
breakdown, loss of memory, heart failure, lung disease, 
tremors, severe headaches, impotency, and nausea, is denied.  

Entitlement to an increased rating for PTSD is denied.  

Entitlement to special monthly compensation based upon a need 
for regular aid and attendance is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



